Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a relay for selectively connecting and disconnecting a power source of the first locomotive to the first electro-pneumatic control unit so that the first electro-pneumatic control unit does not receive any power from the first locomotive when the relay has disconnected the power source from the first electro-pneumatic control unit; and a first inter-unit connector for establishing a power connection between the first electronic brake valve and a second electro-pneumatic control unit of a second air brake control unit of a second locomotive as well as a power connection between a second electronic brake valve of the second locomotive and the first electro-pneumatic control unit so that the first electro-pneumatic control unit can receive power from the second locomotive. 
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious a first relay for selectively connecting and disconnecting a first power source of the first locomotive to the first electro-pneumatic control unit so that the first electro-pneumatic control unit does not receive any power from the first locomotive when the relay has disconnected the power source from the first electro-pneumatic control unit, and a first inter-unit connector coupled to the first electro- pneumatic control unit and the first electronic brake valve connector so that the first electro- pneumatic control unit can receive power from a second locomotive; a second air brake control unit having a second electronic brake valve connector for receiving a second braking command signal from a second electronic brake valve of the second locomotive, a second electro-pneumatic control unit for operating the braking system of the train in response to the second braking command signal received .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.K.H/							/THOMAS J WILLIAMS/                                                                                                     Primary Examiner, Art Unit 3657                                                                                                   Examiner, Art Unit 3657